UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

CHRISTIAN SMALLS, on his own behalf and
on behalf of class of similarly situated African 1:20-cv-05492-RPK-CLP

American and Latina/o workers,

Plaintiff, FIRST AMENDED
COMPLAINT

vs.
AMAZON.com SERVICES LLC
Defendant.

 

CLASS ACTION COMPLAINT

By and through his attorneys, Tricia (CK) Hoffler, Esq. and Michael H.
Sussman, Esq., plaintiff Christian Smalls, a United States citizen, hereby files
this action and seeks class certification against defendant Amazon.com
SERVICES, LLC pursuant to 42 U.S.C. section 1981-a, sections 296(1)(a) and
(e) of the Executive Law of the New York State and sections 8-107 (1)(a) (2)

and (3) and 7 of the City of New York Human Rights Law:
I. PARTIES

1. Plaintiff Christian Smalls is a person of legal agree who resides in the

State of New Jersey.

2. Plaintiff Christian Smalls is African American.
3. Defendant Amazon.com Services LLC [hereinafter “Amazon”] is a
corporation which was incorporated in the State of Delaware on May 28, 1996

and conducts business within this judicial district in the State of New York.
JURISDICTION

4. As plaintiff is a citizen of one state and defendant a citizen of another
and as none of the class of workers plaintiff seeks to represent reside in the
State of Delaware, this Court has jurisdiction over this matter pursuant to 28

U.S.C. section 1332.

5. As plaintiff claims that defendant violated certain rights possessed by
him pursuant to federal civil rights law, this Honorable Court has jurisdiction

over this matter pursuant to 28 U.S.C. secs. 1331 and 1343.

6. As plaintiff alleges that defendant violated certain rights possessed
by him and the class he represents by virtue of state and local civil rights laws
and that these violates arose from the same nucleus of operative facts as its
violations of federal law, this Honorable Court has pendent jurisdiction

pursuant to 28 U.S.C. section 1367.
FACTUAL ALLEGATIONS

7. On November 19, 2015, Smalls commenced working for Amazon in

an entry level position.
8. In August 2016, defendant promoted plaintiff to a management
associate position. As such, he was responsible for approximately 60

subordinates.

9. On March 24, 2020, a worker, Barbara Chandler, with whom Smalls

had had close contact tested positive for COVID 19.

10. Upon learning of Ms. Chandler’s status, Amazon did not issue a

directive to quarantine workers with whom she had contact.

11. On March 25, 2020, plaintiff Smalls came to work and was not
advised of any quarantine for himself or other workers who had had close

contact with Chandler.

12. On March 25, 2020, Smalls spoke with higher level managers and
the HR department, seeking clarity for himself and other workers and

requesting to be placed on quarantine in light of his known exposure.

13. On Saturday, March 28, 2020, a senior operations manager advised
Smalls that he was quarantined with pay but provided no specific instructions

or duration.

14. On March 24, 2020, plaintiff became alarmed that Amazon was not
following basic precautions, endangering the health, safety and survival of

those working at this distribution center and their families.
15. Between March 25 and March 28, 2020, Smalls served as a liaison
between workers, who felt that management was unresponsive to their

concerns, and management.

16. Smalls did not work on March 29, 2020 but did return to the
fulfillment center on March 30, 2020 to lead a demonstration of workers in the

parking: lot.

17. After confirming that Amazon was not taking the temperatures of
workers before allowing them to commence work nor providing its workers
with personal protective equipment or hand sanitizer nor enforcing social
distancing within the facility nor folowing New York or CDC guidance for
cleaning and disinfecting the facility, Smalls proceeded with this concerted

activity.

18. Plaintiff did so because he concluded that he had a responsibility to

raise with management its delinquent response to the emerging pandemic.

19. Plaintiff reached this conclusion because he believed that
management was indifferent to the health, welfare and survival of his
subordinates, co-workers and their families because the large majority of them
were African-Americans, Latino or immigrants who were vulnerable because

of their recent entry into the United States.

20. Plaintiff's was also magnified when he learned that Amazon was

intentionally attending with greater diligence to the health and safety of
managers who, as a group, were disproportionately Caucasian when compared

to line workers at the fulfillment center.

21. Smalls initially raised health and safety issues by bringing a group

of minority workers to meet with management.

22. Management repelled the workers, including Smalls, and did not

demonstrate concern for the group’s health/welfare.

23. Shortly thereafter, plaintiff intentionally arranged to meet again
with management, this time with a group which included Caucasian workers.
Management appeared far more receptive to the group’s health and safety-

related concerns.

24. On March 30, 2020, after Smalls organized a public demonstration
in the parking lot of the fulfillment center which drew the attendance of
approximately 60 workers and demanded that Amazon close down the

building until it could be deeply cleaned and sanitized.

25. Smalls noted that Amazon was endangering its workers and that
the cleaning company with which it then contracted was short-staffed and

giving short shrift to the cleaning process.

26. During this rally, Smalls opposed practices which discriminated
against minority workers and immigrants by subjecting them to inferior

terms and conditions of employment due to their race/ethnicity.
27. Within two hours of the public demonstration, Amazon terminated
Smalls, claiming that he was violating its quarantine order and thereby

jeopardizing the health and safety of other employees.

28. An Amazon spokesperson, Kristin Kish, claimed that company
managers had repeatedly warned Smalls not to come to work and to maintain

social distancing at the workplace and asserted that he violated both edicts.

29. Kish’s statements were lies; while Smalls had been at the workplace
for several days trying fruitlessly to get the company to respond to the health
and safety needs of its overwhelmingly minority work force, Amazon
managers did not direct him to leave the premises until march 28 nor advise

him of any policy dealing with social distancing.

30. And, Amazon had no such policy, no practice of contact tracing and
did not quarantine workers exposed to those, like Barbara Chandler, who did

test positive for COVID 19.

31. A few days after Amazon fired Smalls, its motives became more
clear: in a memo to the CEO, Jeff Bezos, its General Counsel, David Zapolsky,
characterized Smalls as “not smart or articulate,” and suggested that Amazon
make him the face of the workers criticizing its response to the pandemic. He

suggested that Smalls was an easy target to defeat.
32. By and through the release of this memo, it has become clear that
top level Amazon executives, including CEO Jeff Bezos, perpetuated the

company’s pervasive discriminatory animus against minority workers.

33. In March 2020, Amazon failed to aggressively implement policies
intended to protect its fulfillment center line staff, the preponderance of whom
were African American, Latino/a or recently arrived immigrants of various

minority national origins.

34. Defendant’s reaction to the pandemic subjected these minority
workers to health threats to which Amazon did not subject its primarily

Caucasian management staff.

35. By dint of his termination, Smalls has suffered actual pecuniary

loss.

36. The putative class is comprised of protected class workers who were
subjected to inferior terms and conditions of employment, endangering their
health and welfare and representation discrimination against them on account

of their race and/or national origin.

3'7. The class claims are typical of those possessed by these workers and
arising under section 1981-a and these common claims predominate over any

others.

38. By failing to provide PPE equipment to its predominantly minority

workforce, defendant subjected a class of African-American and Hispanic
workers to inferior terms and conditions of employment as it offered

predominately Caucasian employees working in managerial classifications.

39. In so proceeding, defendant adopted a practice which intentionally,
disproportionately and adversely affected African-American and Hispanic

workers.

40. Plaintiff seeks to represent the class of such workers who are

similarly-situated.

41. The questions of fact common to such class members predominate
over individual claims class members may have and are typical of the claims of

these individuals.

42. There is no need for each individual in the class plaintiff seeks to

represent to be individually represented.
43. Plaintiff is represented by competent and experienced class counsel.
CAUSES OF ACTION

44. Plaintiff incorporates the facts set forth in paragraphs 1-43 above as

if fully re-written herein.

45. By subjecting its majority minority line workers to inferior terms
and conditions of employment when compared with its overwhelming
Caucasian managers, defendant Amazon engaged in an intentionally

discriminatory employment practice which placed minority workers at risk
and burdened their right to contract on terms equal to those defendant offered

Caucasian employees, so violating 42 U.S.C. section 1981-a.

46. Plaintiff Smalls was among the group of similarly-situated workers
so placed at risk and his claim in this regard is typical of and common to legal
claims possessed by each and every minority worker to which Amazon
extended inferior treatment by dint of his/her race/ethnicity. Such practice by
Amazon represents discrimination in the terms and conditions of employment

prohibited by 42 U.S.C. section 1981-a.

47. By organizing workers against defendant’s discriminatory practice
and by voicing opposition to such practice when he sought redress from such
discriminatory practices beginning on or about March 24, 2020, plaintiff
engaged in protected activity as defined by federal, state and city civil rights
laws and by terminating plaintiff for opposing such discriminatory practices,
defendant violated 42 U.S.C. section 1981-a, section 296(1)(e) of the Executive

Law of State of New York and section 8-107('7) of the New York City Human

Rights Law.

49. Defendant terminated plaintiff on account of his race, concluding
that as a black man, he would serve as a “weak spokesman” for these workers
and that Amazon could elicit public support by making him the face of the
movement opposing its discriminatory practices and, in so proceeding,

discriminated against plaintiff on account of his race in violation of 42 U.S.C.
section 1981-a, section 296(1)(a) and section 8-107(1)(a)(2) of the Human

Rights Law of the City of New York.
PRAYER FOR RELIEF

WHEREFORE, plaintiff demands make whole relief, including
compensatory damages for pecuniary and non-pecuniary losses, punitive
damages, attorneys’ fees and costs arising from this action and injunctive
relief enjoining Amazon from again violating these provisions of federal law;
in addition, as his claims are typical of those possessed by other members of
the putative class, as such common claims predominate over other claims and
as charging party is represented by competent counsel who have experience
representing plaintiff classes in civil rights cases, plaintiff seeks certification
pursuant to F.R.Civ.P. 23(b)(2) as the representative of a class of African-
American and Latina/o workers at the Staten Island Fulfillment Center
subjected to inferior terms and conditions of employment by respondent
Amazon as set forth above and entry of make whole relief for members of the
class, including injunctive relief requiring defendant to provide equal terms
and conditions of employment to job classifications overwhelmingly dominated
by African-American and/or Latino/Hispanic employees and any and all other

relief the interests of law and equity dictate.

Dated: December 14, 2020
( ML. K ao
TRICIA (CKSAOFFLER
The C Oo Firm

10

 
Case 1:20-cv-05492-RPK-RLM Document9 Filed 12/16/20 Page 11 of 11 PagelD #: 44

23 Lenox Pointe, N.E.
Atlanta, GA 30324
Co-Counsel for Plaintiff

on

7

MICHAEL 5) SUSSMAN
Sussman & Associates
PO Box 1005

Goshen, NY 10924
(845)-294-3991
Co-counsel for Plaintiff

 

11
